[Cite as In re B.P., 2017-Ohio-2919.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




IN RE:

        B.P.,                                               CASE NO. 9-16-57

ADJUDGED ABUSED AND
DEPENDENT CHILD.
                                                            OPINION
[ROBIN PENNINGTON-
RIVERS - APPELLANT]




                 Appeal from Marion County Common Pleas Court
                                Juvenile Division
                           Trial Court No. 15 AB 0111

                                        Judgment Affirmed

                              Date of Decision: May 22, 2017




APPEARANCES:

        Andrew S. Wick for Appellant

        Justin J. Kahle for Appellee
Case No. 9-16-57


PRESTON, P.J.

        {¶1} Appellant, Robin Pennington-Rivers (“Robin”), appeals the October

25, 2016 decision of the Marion County Court of Common Pleas, Family Division,

granting permanent custody of her minor child, B.P., to the Marion County Children

Services Board (the “Agency”).1 For the reasons that follow, we affirm.

        {¶2} B.P. is the minor child of Robin and Vernon Pennington (“Vernon”).

(Doc. Nos. 1, 2).2 B.P. was born prematurely on April 22, 2015 and “tested positive

for opiates” at birth. (Doc. No. 1). Robin “also tested positive for opiates and

marijuana,” and Robin admitted that “she had exposed the unborn baby to heroin.”

(Id.). On May 19, 2015, the Agency filed a motion “for ex parte/emergency orders

with notice of hearing” alleging that B.P. is an abused, neglected, and dependent

child under R.C. 2151.031, 2151.03, and 2151.04. (Doc. Nos. 1, 2). On May 22,

2015, the trial court granted the Agency emergency temporary custody of B.P.

(Doc. No. 5).

        {¶3} After a shelter-care hearing on June 5, 2015, the trial court on June 10,

2015 granted the Agency temporary custody of B.P. (Doc. No. 10). After a hearing

before a magistrate on August 10, 2015, the magistrate ordered on August 28, 2015




1
  The Appellant’s and Appellee’s Briefs identify Robin as “Robin Rivers-Pennington.” (See Appellant’s
Brief); (Appellee’s Brief).
2
  During the pendency of this case, Vernon “was incarcerated and not expected to be released until August
8, 2016” and Robin “was in and out of incarceration and was * * * released from mandatory ‘in patient’
treatment at the Worth Center in Lima, Ohio, on October 11, 2016.” (Doc. No. 96). (See also Doc. No. 75).

                                                  -2-
Case No. 9-16-57


that B.P. remain in the temporary custody of the Agency after concluding that B.P.

is an abused and dependent child. (Doc. No. 15). The trial court adopted the

magistrate’s decision as its own on August 28, 2015. (Doc. No. 16). At multiple

points since adjudicating B.P. an abused and dependent child and awarding

temporary custody of B.P. to the Agency, the trial court reviewed that disposition.

(See Doc. Nos. 20, 21, 24, 26, 32).

       {¶4} On September 18, 2015 and November 2, 2016, the Agency submitted

its case plans to the trial court, which the trial court approved and incorporated into

its dispositional entries. (Doc. Nos. 17, 98). On November 25, 2015 and June 1,

2016, the Agency submitted its semi-annual administrative reviews, which were

acknowledged by the trial court. (Doc. Nos. 31, 81).

       {¶5} On August 28, 2015, the Agency filed a motion requesting the trial court

to waive the Agency’s requirement “to make reasonable efforts to eliminate the

continued removal of [B.P], or return him to the care of [Robin] or [Vernon].” (Doc.

No. 14).    In that motion, the Agency argued that the “reasonable-efforts”

requirement could be waived under R.C. 2151.419(A)(2)(e) because Robin’s and

Vernon’s “parental rights were involuntarily terminated” as to their three other

children. (Id.). After a hearing on May 5, 2016, the trial court on May 13, 2016

granted the Agency’s motion. (Doc. Nos. 75, 76).




                                         -3-
Case No. 9-16-57


           {¶6} On December 23, 2015, the Agency filed a motion for permanent

custody of B.P. (Doc. No. 34).

           {¶7} On January 21, 2016, the trial court appointed counsel to represent

Robin. (Doc. No. 43).

           {¶8} On June 1, 2015, the trial court appointed B.P. a Guardian Ad Litem

(“GAL”).          (Doc. No. 7).          The GAL filed her report on September 28, 2016

recommending that the trial court award permanent custody of B.P. to the agency.

(Doc. No. 94).

           {¶9} The trial court held a permanent-custody hearing on June 1, 2016,

September 26, 2016, and October 12, 2016. (June 1, 2016 Tr. at 1, 12); (Sept. 26,

2016 Tr. at 1, 152); (Oct. 12, 2016 Tr. at 1, 248). On October 25, 2016, the trial

court filed its judgment entry granting the Agency permanent custody of B.P. (Doc.

No. 96).

           {¶10} On November 22, 2016, Robin filed her notice of appeal. (Doc. No.

104).3 She raises one assignment of error for our review.

                                           Assignment of Error

           The Trial Court committed plain error when it granted Agency’s
           Motion for Permanent Custody based upon the inaccurate
           conclusion that the minor child had been in the Agency’s custody
           for 12 of the previous 22 months preceding the date of the hearing
           on Agency’s Motion.



3
    Vernon did not file a notice of appeal. (See Appellee’s Brief at 1).

                                                       -4-
Case No. 9-16-57


       {¶11} In her assignment of error, Robin argues that the trial court erred in

granting permanent custody of B.P. to the Agency after erroneously concluding that

B.P. had been in the Agency’s custody for 12 of the previous 22 months preceding

the permanent-custody hearing.

       {¶12} The right to raise one’s child is a basic and essential right. In re

Murray, 52 Ohio St.3d 155, 157 (1990), citing Stanley v. Illinois, 405 U.S. 645, 651,

92 S.Ct. 1208 (1972) and Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625

(1923). “Parents have a ‘fundamental liberty interest’ in the care, custody, and

management of the child.” Id., quoting Santosky v. Kramer, 455 U.S. 745, 753, 102

S.Ct. 1388 (1982). However, the rights and interests of a natural parent are not

absolute. In re Thomas, 3d Dist. Hancock No. 5-03-08, 2003-Ohio-5885, ¶ 7. These

rights may be terminated under appropriate circumstances and when the trial court

has met all due process requirements. In re Leveck, 3d Dist. Hancock Nos. 5-02-

52, 5-02-53, and 5-02-54, 2003-Ohio-1269, ¶ 6.

       {¶13} When considering a motion for permanent custody of a child, the trial

court must comply with the statutory requirements set forth in R.C. 2151.414. See

In re C.E., 3d Dist. Hancock Nos. 5-09-02 and 5-09-03, 2009-Ohio-6027, ¶ 14. R.C.

2151.414(B)(1) establishes a two-part test for courts to apply when determining

whether to grant a motion for permanent custody: (1) the trial court must find that

one of the circumstances in R.C. 2151.414(B)(1)(a)-(e) apply, and (2) the trial court


                                         -5-
Case No. 9-16-57


must find that permanent custody is in the best interest of the child. In re S.G., 9th

Dist. Wayne No. 15AP0005, 2015-Ohio-2306, ¶ 10. See also In re Brown, 98 Ohio

App.3d 337, 343 (3d Dist.1994). R.C. 2151.414(B)(1) provides, in relevant part,

that a trial court

       may grant permanent custody of a child to a movant if the court

       determines at the hearing held pursuant to division (A) of this section,

       by clear and convincing evidence, that it is in the best interest of the

       child to grant permanent custody of the child to the agency that filed

       the motion for permanent custody and that any of the following apply:

       (a) The child is not abandoned or orphaned, has not been in the

       temporary custody of one or more public children services agencies

       or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period, * * * and the child cannot be

       placed with either of the child’s parents within a reasonable time or

       should not be placed with the child’s parents.

       ***

       (d) The child has been in the temporary custody of one or more

       public children services agencies or private child placing agencies for

       twelve or more months of a consecutive twenty-two-month period *

       * *.


                                         -6-
Case No. 9-16-57


R.C. 2151.414(B)(1)(a), (d). “Specifically concerning R.C. 2151.414(B)(1)(a), ‘[i]f

one or more of the factors enumerated in R.C. 2151.414(E) is found to be present

by clear and convincing evidence, the trial court shall find that the child cannot be

placed with the parents within a reasonable period of time or should not be placed

with the parents.’” In re A.M., 3d Dist. Marion No. 9-14-46, 2015-Ohio-2740, ¶ 13,

quoting In re A.F., 3d Dist. Marion No. 9-11-27, 2012-Ohio-1137, ¶ 54, citing In re

Goodwin, 3d Dist. Shelby No. 17-08-12, 2008-Ohio-5399, ¶ 23.

       {¶14} If the trial court makes these statutorily required determinations, a

reviewing court will not reverse a trial court’s decision unless it is not supported by

clear and convincing evidence. In re H.M.K., 3d Dist. Wyandot Nos. 16-12-15 and

16-12-16, 2013-Ohio-4317, ¶ 43, citing In re Meyer, 98 Ohio App.3d 189, 195 (3d

Dist.1994), citing In re Adoption of Holcomb, 18 Ohio St.3d 361, 368 (1985) and In

re Adoption of Lay, 25 Ohio St.3d 41, 42 (1986). “Clear and convincing evidence

is that which is sufficient to produce in the mind of the trier of fact a firm belief or

conviction as to the facts sought to be established.” In re S.G. at ¶ 10, citing Cross

v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶15} Essentially, Robin argues that the trial court committed reversible

error by erroneously concluding that B.P. was in the temporary custody of the

Agency for 12 or more months of a 22-month period under R.C. 2151.414(B)(1)(d).

Although the agency concedes this error, it does not amount to a reversible error.


                                          -7-
Case No. 9-16-57


See In re M.M., 9th Dist. Lorain Nos. 10CA009744, 10CA009745, 10CA009746,

and 10CA009747, 2010-Ohio-2278, ¶ 13 (“if a finding of ‘12 of 22’ has been

determined on appeal to be erroneous because of faulty calculations, appellate

courts * * * have upheld judgments of permanent custody by relying on an alternate

finding that the child could not be placed with a parent within a reasonable time or

should not be placed with a parent”), citing In re M.B., 7th Dist. Mahoning No. 08

MA 241, 2009-Ohio-2634, ¶ 6-7, In re G.H., 9th Dist. Lorain No. 08CA0009391,

2008-Ohio-4154, ¶ 6-7, and In re J.L.T., 9th Dist. Summit No. 21359, 2003-Ohio-

2346, ¶ 32. See also In re H.D., 10th Dist. Franklin No. 13AP-707, 2014-Ohio-228,

¶ 13 (“a trial court does not err in applying both R.C. 2151.414(B)(1)(a) and (d)”),

citing In re T.W., 10th Dist. Franklin No. 10AP-897, 2011-Ohio-903, ¶ 52.

       {¶16} Indeed, “[t]he factors contained within R.C. 2151.414(B)(1)(a)-(e) are

alternative findings, and only one must be met in order for the first prong of the

permanent custody test to be satisfied.” In re S.G. at ¶ 11, citing In re M.M. at ¶ 12.

See also In re A.M. at ¶ 14 (“[T]he findings under R.C. 2151.414(B)(1)(a) and R.C.

2151.414(B)(1)(d) are alternative findings, [and] each is independently sufficient to

use as a basis to grant the Agency’s motion for permanent custody.”), quoting In re

M.R., 3d Dist. Defiance No. 4-12-18, 2013-Ohio-1302, ¶ 80.              While Robin

challenges the trial court’s “12 of 22” finding, she makes no argument regarding the

trial court’s alternative finding that B.P. cannot be placed with Robin or Vernon


                                         -8-
Case No. 9-16-57


within a reasonable time and should not be placed with his parents. See In re S.G.

at ¶ 11 (“While Father challenges the abandonment finding, he has made no

argument regarding the trial court’s alternative finding that the child cannot or

should not be placed with a parent within a reasonable time based on the

demonstration of a lack of commitment toward the child pursuant to R.C.

2151.414(B)(1)(a) and R.C. 2151.414(E)(4).”). See also In re E.M., 9th Dist.

Wayne No. 15CA0033, 2015-Ohio-5316, ¶ 12. As such, the first part of the R.C.

2151.414(B)(1) two-part test is satisfied by the alternative finding made by the trial

court and left unchallenged by Robin—namely, R.C. 2151.414(B)(1)(a). See In re

S.G. at ¶ 11; In re E.M. at ¶ 12. Because Robin did not challenge that finding or the

trial court’s best-interest findings, we need not address them. Id.; Id. See also In re

L.L., 3d Dist. Logan Nos. 8-14-25, 8-14-26, and 8-14-27, 2015-Ohio-2739, ¶ 15.

Accordingly, we conclude that the trial court did not err by granting permanent

custody of B.P. to the agency.

       {¶17} Robin’s assignment of error is overruled.

       {¶18} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

WILLAMOWSKI and SHAW, J.J., concur.

/jlr


                                         -9-